WARNER, J.
The error assigned to the judgment of the Court below in this case, is in overruling the motion of the defendant to arrest the judgment. The 4293d section of the Code declares that, “An assault with intent to murder, by using any weapon likely to produce death, shall be punished,” etc. The allegation in the indictment is, that the defendant beat and wounded the said Emanuel Mann, with a certain pistol, the same being a weapon likely to produce death. The evidence had upon the trial does not appear in the record. In our *judgment, the indictment was. sufficient in law to authorize the Court to render judgment thereon. The legal presumption after verdict is, that the jury were satisfied from the evidence, that the pistol was of sufficient size to have produced death, by beating and wounding another with it, as is alleged in the indictment.
Let the judgment of the Court below be affirmed.